                    UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                          Case No. 1:20-CV-00954

 FARHAD AZIMA,

        Plaintiff,

               v.                                 PLAINTIFF’S REPLY RELATED
                                                       TO ITS NOTICE OF
 NICHOLAS DEL ROSSO and VITAL                     SUPPLEMENTAL AUTHORITY
 MANAGEMENT SERVICES, INC.,

        Defendants.



       In filing their Response (Docket No. 50) to Plaintiff Farhad Azima’s Notice of

Supplemental Authority (Docket No. 49), Defendants concede the relevance of the

subsequent authority provided by Mr. Azima and concede that Mr. Azima’s Complaint

should not be dismissed because of preclusion. Defendants’ response should have ended

there. Instead, Defendants spend the vast majority of their Response repeating arguments

that they have previously made in the filings related to their Motion to Dismiss and other

matters before the Court. None of those arguments concern the subsequent authority. Such

arguments are inappropriate in a response to a Notice of Subsequent Authority and the

Court should disregard them.

       “[A] suggestion of subsequent pertinent and significant authorities may be filed at

any time prior to the Court's ruling and shall contain only the citation to the case relied

upon, if published, or a copy of the opinion if the case is unpublished.” LR 7.3(i). “[T]he

purpose for filing a notice of supplemental authority is to alert the court to case law that



                                             1

      Case 1:20-cv-00954-WO-JLW Document 51 Filed 03/26/21 Page 1 of 6
was unavailable to the parties when making a previous filing, but is relevant to the court's

consideration on the matter.” Ashghari-Kamrani v. United Services Auto. Ass’n, Civil

Action No. 2:15-cv-478, 2016 WL 8253884 (E.D. Va. Mar. 18, 2016). In the context of a

Notice of Supplemental Authority, making additional arguments or repeating arguments

already made in other filings is improper. See, e.g., Legal Sea Foods, LLC v. Strathmore

Ins. Co., ___ F. Supp. 3d ___, ___, Civil Action No. 20-10850-NMG, 2021 WL 372453,

*1 (D. Mass. Feb. 3, 2021) (“Several courts have held that it is improper for a notice to

include legal argument accompanying the cited authority.”) (citations omitted); Myers v.

Freed, No. CV-19-05683-PHX-SMB, 2020 WL 6048327, *1 (D. Ariz. Oct. 13, 2020)

(citation omitted) (“[A] Notice of Supplemental Authority is . . . not a venue for submission

of additional argument or factual evidence.”); see also, e.g., Hodges v. School Bd. of

Orange Cty., Fla., No. 6:11–cv–135–Orl–36GJK., 2012 WL 5457427, *4 n.5 (M.D. Fla.

Nov. 8, 2012) (noting that parties cannot raise new arguments in connection with notice of

supplemental authority or otherwise file additional replies without leave of court under

local rules). Defendants’ rehashed arguments from their previous filings are meritless, but

because they are inappropriate in this posture, Plaintiff does not intend to respond and

instead respectfully requests that the Court disregard them.




                [The remainder of this page was left blank intentionally.]




                                             2

      Case 1:20-cv-00954-WO-JLW Document 51 Filed 03/26/21 Page 2 of 6
This, the 26th day of March, 2021.

                                     Respectfully submitted,

                                     WOMBLE BOND DICKINSON (US) LLP


                                     /s/ Ripley Rand
                                     Ripley Rand
                                     North Carolina Bar No. 22275
                                     Christopher W. Jones
                                     North Carolina Bar No. 27625
                                     555 Fayetteville Street, Suite 1100
                                     Raleigh, North Carolina 27601
                                     Phone: 919-755-2100
                                     Fax: 919-755-2150
                                     Email: chris.jones@wbd-us.com
                                             ripley.rand@wbd-us.com

                                     MILLER & CHEVALIER CHARTERED


                                     /s/ Kirby D. Behre
                                     Kirby D. Behre
                                     Brian Hill
                                     Tim O’Toole
                                     Ian Herbert
                                     Calvin Lee
                                     900 16th Street, NW
                                     Washington, D.C. 20006
                                     Telephone: (202) 626-5800
                                     Fax: (202) 626-5801
                                     Email: kbehre@milchev.com




                                       3

Case 1:20-cv-00954-WO-JLW Document 51 Filed 03/26/21 Page 3 of 6
                        CERTIFICATE OF WORD COUNT

      I certify under Local Rule 7.3(d)(1) that the body of this brief, headings, and

footnotes together contain 3,125 words or fewer, as reported by the word count feature in

Microsoft Word 2016.

      This, the 26th day of March, 2021.

                                           /s/ Ripley Rand
                                           Ripley Rand




                                             4

      Case 1:20-cv-00954-WO-JLW Document 51 Filed 03/26/21 Page 4 of 6
                  IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                            CASE NO. 20-CV-954


FARHAD AZIMA,

       Plaintiff,

       v.                                         CERTIFICATE OF SERVICE

NICHOLAS DEL ROSSO and VITAL
MANAGEMENT SERVICES, INC.,

       Defendants.




      I hereby certify that I electronically filed the foregoing Plaintiff’s Reply In Support
of Notice of Supplemental Authority with the Clerk of Court using the CM/ECF system,
which will send electronic notification of this Notice to the following attorneys:
       Kieran J. Shanahan, Esq.
       Brandon S. Neuman, Esq.
       Jeffrey M. Kelly, Esq.
       Nathaniel J. Pencook, Esq.
       GlenLake One
       4140 Parklake Avenue - Suite 200
       Raleigh, NC 27612
       kieran.shanahan@nelsonmullins.com
       brandon.neuman@nelsonmullins.com
       jeff.kelly@nelsonmullins.com
       nate.pencook@nelsonmullins.com
       Telephone: 919.329.3800
       Facsimile: 919.329.3799




                                             5

      Case 1:20-cv-00954-WO-JLW Document 51 Filed 03/26/21 Page 5 of 6
This, the 26th day of March, 2021.

                                     WOMBLE BOND DICKINSON (US) LLP

                                     /s/ Ripley Rand
                                     Ripley Rand
                                     North Carolina State Bar No. 22275
                                     555 Fayetteville Street, Suite 1100
                                     Raleigh, NC 27601
                                     Telephone:     (919) 755-8125
                                     Facsimile:     (919) 755-6752
                                     Email:         Ripley.Rand@wbd-us.com


                                     Counsel for Plaintiff




                                       6

Case 1:20-cv-00954-WO-JLW Document 51 Filed 03/26/21 Page 6 of 6
